DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 12/03/2020.
	Currently, claims 1-22 are examined as below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on a PCT applications filed on 11/01/2018. It is noted, however, that applicant has not filed a certified copies of the PCT/CN2018/113516 application as required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/03/2020. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
First, the abbreviation “UV” has not been clearly defined in the claim, so it is unclear what is necessarily required by the abbreviation “UV.”
Second, the abbreviation “LED” has not been clearly defined in the claim, so it is unclear what is necessarily required by the abbreviation “LED.”
Note the dependent claims 2-22 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0192003 A1 to Kikuchi et al. (“Kikuchi”) in view of US 2017/0263833 A1 to Chiu et al. (“Chiu”).

    PNG
    media_image1.png
    321
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    364
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    378
    media_image3.png
    Greyscale

Regarding independent claim 1, Kikuchi in Figs. 3B and 8 teaches a UV LED device 100b, 10C (¶ 59, ¶ 45 & ¶ 73, optical component 100b, 10C including an optical element 12 that emits ultraviolet light) comprising: 
a base 16 (¶ 45 & ¶ 74, mounting substrate 16);
a lens 20 (¶ 47 & ¶ 73, transparent sealing member 20 including a lens body 24) disposed on said base 16;
an adhesive unit 18 (¶ 45, organic adhesive layer 18) being connected between said base 16 and said lens 20 such that said base 16, said lens 20 and said adhesive unit 18 cooperatively define an enclosed space 26, 42 (¶ 47 & ¶ 73, concave portion 26, 42); 
an LED chip unit 12 (¶ 45 & ¶ 2-¶ 5, optical element 12 is an UV LED) disposed in said enclosed space 26, 42; and 
an encapsulating member 28 (Fig. 3B, ¶ 54 & ¶ 74, refractive index matching agent 28 encapsulating the LED chip unit 12 i.e., encapsulating member) disposed in said enclosed space 26, 42 and encapsulating said LED chip unit 12, said encapsulating member 28 being made of a material (¶ 54, the member 28 includes silicone) the same as a material of at least one layer of said adhesive unit 18 (¶ 45, the adhesive unit 18 also includes silicone).
However, Kikuchi does not explicitly disclose the adhesive unit having multiple layers.
Chiu recognizes a need for effectively increasing the shearing force of the LED package structure (¶ 6). Chiu satisfies the need by utilizing an adhesive unit including a first adhesive layer 3 and a second adhesive layer 4 for bonding a lens 5 (¶ 47) to a base 12 (Fig. 3 & ¶ 34-¶ 35), in which at least one layer of the first and second adhesive layers 3 and 4 is made of silicone (¶ 42, each of the first and second adhesive layers 3 and 4 comprises silicone resin; see Figs. 1 & 3-5). Chiu’s LED package further includes an UV LED chip 21 (Figs. 1, 3-5 & ¶ 38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the UV LED device taught by Kikuchi with the adhesive layers taught by Chiu, so as to effectively increase the shearing force of the LED package structure.
Regarding claim 2, Kikuchi in Fig. 3B further teaches said encapsulating member 28 and said at least one layer of said adhesive unit 18 are integrally formed as a single piece (Fig. 3B, the layers 28 and 18 are formed connected to one another i.e., formed integrally as a single piece).
Regarding claim 3, the combination of Kikuchi and Chiu (Figs. 3-5) further teaches said at least one layer of said adhesive unit 3, 4 (Chiu) is a discontinuous layer (Chiu: Figs. 3-5).
Regarding claim 4, Kikuchi in Figs. 3B and 8 further teaches the material of said encapsulating member 28  is a fluorine-containing compound (¶ 54, fluorine resin is a fluorine-containing compound).
Regarding claim 5, Kikuchi in Fig. 3B further teaches said encapsulating member 28 is made of one of silicone and fluororesin (¶ 54).
Regarding claim 10, Kikuchi in Figs. 3B and 8 further teaches said encapsulating member 28 is in liquid state (¶ 53, liquid refractive index matching agent 28).
Regarding claim 11, Kikuchi in Figs. 3B and 8 further teaches said encapsulating member 28 has a refractive index ranging from 1.3 to 1.6 (¶ 54, the index of refraction from 1.36 to 1.35 or from 1.41 to 1.57, which anticipate the claimed range from 1.3 to 1.6).
Regarding claim 12, Kikuchi in Figs. 3B and 8 further teaches said encapsulating member 28 has a light transmittance greater than 80% for a light having a wavelength ranging from 260 nm to 320 nm (Kikuchi’s encapsulating member 28 includes the same material (i.e., silicone) as the Applicant purported in disclosure for the encapsulating member (see page 5, lines 6-9 in the specification of the present application), and therefore has the same claimed light transmittance for the same claimed wavelength range).
Regarding claim 13, Kikuchi in Fig. 8 further teaches said base 16 is bowl-shaped (bowl is a hollow part of an object1; Fig. 8, hollow part 42 of the base 16 is a bowl i.e., bowl-shaped).

    PNG
    media_image4.png
    399
    447
    media_image4.png
    Greyscale

Regarding claim 14, Kikuchi in Fig. 3B and Annotated Fig. 3B further teaches said lens 20 has a center of sphere cs (Annotated Fig. 3B) located on a normal line nl (Annotated Fig. 3B) that extends through a center of a top surface of said base 16 (Annotated Fig. 3B), said top surface of said base 16 being connected to said adhesive unit 18.
Regarding claim 15, Kikuchi in Annotated Fig. 3B further teaches said lens 20 has a center of sphere cs located in said enclosed space 26.

    PNG
    media_image5.png
    444
    437
    media_image5.png
    Greyscale

Regarding claim 16, Kikuchi in Annotated Fig. 8 further teaches said lens 20 has a center of sphere cs (Annotated Fig. 8) located on (i.e., above) an upper surface of said encapsulating member 28 that is connected to said lens 20.
Regarding claim 17, Kikuchi in Annotated Fig. 3B further teaches said lens 20 has a center of sphere cs (Annotated Fig. 3B) located at interior of said LED chip unit 12.
Regarding claim 18, Kikuchi in Annotated Fig. 3B further teaches said lens 20 has a center of sphere cs (Annotated Fig. 3B) located at interior of said encapsulating member 28 (Annotated Fig. 3B, the point cs is at the interior of the LED chip unit 12, which is at the interior of the encapsulating member 28. That is, the point cs is at the interior of the encapsulating member 28).
Regarding claim 19, Kikuchi in Fig. 3B further teaches said lens has a recess 26 (¶ 47, concave portion 26) that constitutes said enclosed space 26.
	Regarding claim 20, Kikuchi in Fig. 3B and Annotated Fig. 3B further teaches said lens 20 has an upper arc surface that is a part of an imaginary circle (Annotated Fig. 3B, the upper surface of the lens 20 is semispherical, which serves as a part of a sphere i.e., circle).
Regarding claim 21, Kikuchi in Fig. 8 further teaches said lens 20 has a bottom surface that is connected to said adhesive unit 18 and said encapsulating member 28, and that is a flat surface (Fig. 8).
Regarding claim 22, the combination of Kikuchi and Chiu (Figs. 1 & 3-5) further teaches said LED chip unit 21 includes at least one ultraviolet LED chip 21 (Chiu: ¶ 38) having an emission wavelength range of smaller than 350 nm (¶ 38), which overlaps the claimed ranges. 
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the emission wavelength range of the combination of Kikuchi and Chiu overlaps with the claimed ranges, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6-9 are rejected.
Claims 6-9 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 6 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein: said multiple layers of said adhesive unit has a first layer, a second layer that is connected between said first layer and said lens, and a third layer that is connected between said first layer and said base; said first layer being said at least one layer made of the material the same as that of said encapsulating member; and each of said second layer and said third layer includes a silicone unit and has a plurality of polar terminal groups.
Claims 7-9 would be allowable, because they depend from the allowable claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895         

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                       

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 bowl. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014. (1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014). Retrieved September 8 2022 from https://www.thefreedictionary.com/bowl